Citation Nr: 1003948	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to a compensable rating for tooth #30.

2.  Entitlement to service connection for coronary artery 
disease (CAD) to include as secondary to service-connected 
nodular sclerosing Hodgkin's Lymphoma of the chest.  

3.  Entitlement to service connection for a cervical spine 
disability to include as secondary to service-connected 
nodular sclerosing Hodgkin's Lymphoma of the chest.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1971, from January 1976 to July 1980, and from April 1981 to 
May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005, March 2006, and June 
2007, rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned.  

At his hearing, the Veteran raised the issue of entitlement 
to service connection for damage to the bone and salivary 
glands due to dry mouth.  This matter if referred to the RO 
for appropriate action.  

The issue of entitlement to service connection for a cervical 
spine disability to include as secondary to service-connected 
nodular sclerosing Hodgkin's Lymphoma of the chest is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  On June 3, 2009, at his Travel Board hearing and prior to 
the promulgation of a decision in the appeal, the Board 
received notification from Veteran that a withdrawal of his 
appeal as to the issue of entitlement to a compensable rating 
for tooth #30 is requested.

2.  The evidence is in equipoise as to whether CAD is 
etiologically related to the Veteran's service-connected 
nodular sclerosing Hodgkin's Lymphoma of the chest.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  CAD is proximately due to, the result of, or aggravated 
by the service-connected nodular sclerosing Hodgkin's 
Lymphoma of the chest disability.  38 U.S.C.A.   1101 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating for Tooth #30

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At his Travel Board hearing, the Veteran 
withdrew his appeal as to the issue of entitlement to a 
compensable rating for tooth #30, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


Service Connection for CAD

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, valvular heart disease will be presumed to have 
been incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records reflects that the 
Veteran did not have heart disease, to include CAD, when he 
retired from service in 1993.

A January 1967 enlistment examination did not reveal any 
heart abnormalities.  His blood pressure reading was 120/76 
(sitting).  He denied having palpitation or pounding heart, 
heart trouble, high or low blood pressure, shortness of 
breath, and pain and pressure in his chest.  

A March 1971 RAD examination did not reveal any heart 
abnormalities.  His blood pressure reading was 120/72 
(sitting).  

An April 1973 reenlistment examination did not reveal any 
heart abnormalities.  His blood pressure reading was 132/84 
(sitting).  He denied having palpitation or pounding heart, 
heart trouble, high or low blood pressure, shortness of 
breath, and pain and pressure in his chest.  

A March 1974 examination did not reveal any heart 
abnormalities.  His blood pressure reading was 132/84 
(sitting).  He denied having palpitation or pounding heart, 
heart trouble, high or low blood pressure, shortness of 
breath, and pain and pressure in his chest.  

A January 1976 reenlistment examination did not reveal any 
heart abnormalities.  His blood pressure readings were 122/78 
(recumbent) and 126/86 (standing).  He denied having 
palpitation or pounding heart, heart trouble, high or low 
blood pressure, shortness of breath, and pain and pressure in 
his chest.  

A January 1977 aviation examination did not reveal any heart 
abnormalities.  His blood pressure readings were 120/88 
(sitting) and 112/82 (recumbent).  

A February 1978 flight examination did not reveal any heart 
abnormalities.  His blood pressure readings were 120/80 
(sitting) and 118/72 (recumbent).  

In May 1978, the Veteran was seen for complaints of chest 
pain, diagnosed as questionable costal chondritis.  

A February 1979 aircrew examination did not reveal any heart 
abnormalities.  His blood pressure readings were 122/80 
(recumbent) and 120/80 (standing).  He denied having 
palpitation or pounding heart, heart trouble, high or low 
blood pressure, shortness of breath, and pain and pressure in 
his chest.  

A December 1979 examination did not reveal any heart 
abnormalities.  His blood pressure reading was 122/82 
(sitting).  

A January 1980 discharge examination did not reveal any heart 
abnormalities.  His blood pressure readings were 122/82 
(recumbent) and 128/80 (standing).  

An October 1980 reenlistment examination did not reveal any 
heart abnormalities.  His blood pressure reading was 118/70 
(sitting).  He denied having palpitation or pounding heart, 
heart trouble, high or low blood pressure, shortness of 
breath, and pain and pressure in his chest.  

An April 1981 enlistment examination did not reveal any heart 
abnormalities.  His blood pressure readings were 118/86 
(sitting), 124/70 (recumbent), and 120/80 (standing).  He 
denied having palpitation or pounding heart, heart trouble, 
high or low blood pressure, shortness of breath, and pain and 
pressure in his chest.  

A January 1982 flight examination did not reveal any heart 
abnormalities.  His blood pressure reading was 120/70 
(sitting).  He denied having palpitation or pounding heart, 
heart trouble, high or low blood pressure, shortness of 
breath, and pain and pressure in his chest.  

A February 1983 flight examination did not reveal any heart 
abnormalities.  His blood pressure reading was 120/70 
(sitting).  He denied having palpitation or pounding heart, 
heart trouble, high or low blood pressure, shortness of 
breath, and pain and pressure in his chest.  

A January 1984 flight examination did not reveal any heart 
abnormalities.  His blood pressure readings were 120/82 
(recumbent) and 122/78 (standing).  He denied having 
palpitation or pounding heart, heart trouble, high or low 
blood pressure, shortness of breath, and pain and pressure in 
his chest.  

A May 1985 "EXT" examination did not reveal any heart 
abnormalities.  His blood pressure reading was 128/80 
(sitting).  

A May 1985 cardiology consultation revealed that the heart 
was normal on physical examination as well as 
electrocardiogram and echocardiogram.  A chest x-ray was 
abnormal.  It revealed a pericardial cyst and an abnormal 
aorta.  He was subsequently diagnosed as having nodular 
sclerosis Hodgkin's Stage II which was treated with radiation 
therapy as well as chemotherapy and achieved remission.  It 
was noted in a February 1997 report that he underwent mantle 
irradiation which accumulated 4,500 rads to the upper 
mediastinum and left heart; 3,000 rads to the right heart and 
radiation of the upper paraaortic and splenic pedical regions 
as well.  An x-ray revealed some radiotherapy related 
scarring as well as mild residual mediastinal widening.  
However, thereafter, no cardiovascular disease was shown.  

A January 1987 aircrew examination did not reveal any heart 
abnormalities.  His blood pressure readings were 118/62 
(recumbent) and 122/64 (standing).  He denied having 
palpitation or pounding heart, heart trouble, high or low 
blood pressure, shortness of breath, and pain and pressure in 
his chest.  

October 1987 x-rays revealed no cardiopulmonary disease.  

A February 1988 flight examination did not reveal any heart 
abnormalities.  His blood pressure readings were 106/68 
(recumbent) and 94/70 (standing).  He denied having 
palpitation or pounding heart, heart trouble, high or low 
blood pressure, shortness of breath, and pain and pressure in 
his chest.  February 1988 x-rays revealed no cardiopulmonary 
disease.  

A January 1989 flight examination did not reveal any heart 
abnormalities.  His blood pressure readings were 106/88 
(recumbent) and 112/74 (standing).  

July and December 1991 flight examinations did not reveal any 
heart abnormalities.  His blood pressure readings were 110/68 
(recumbent) and 120/72 (standing).  He denied having 
palpitation or pounding heart, heart trouble, high or low 
blood pressure, shortness of breath, and pain and pressure in 
his chest.  

His January 1993 retirement examination did not reveal any 
heart abnormalities.  His blood pressure readings were 106/70 
(recumbent) and 102/68 (standing).  He denied having 
palpitation or pounding heart, heart trouble, high or low 
blood pressure, shortness of breath, and pain and pressure in 
his chest.  

In sum, although there were some abnormal cardiovascular 
findings in 1985, the remainder of the Veteran's service, 
spanning approximately 8 years, did not reveal positive 
clinical findings of cardiovascular disease, but rather 
showed that he was normal in that regard.  Further, there is 
no competent nexus linking CAD directly to service.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A claimant generally is not competent 
to diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

The issue does not involve a simple diagnosis, but rather 
requires a complex medical assessment.  See Jandreau; see 
also Woehlaert.  The Veteran is not competent to provide more 
than simple medical observations.  The current diagnosis may 
not be diagnosed via lay observation alone.  See Barr.  Thus, 
the Veteran's lay assertions are not competent or sufficient 
in that regard, and the normal inservice findings, as noted, 
made by medical professionals during service are more 
probative than his unsupported assertions.  

However, it is actually the Veteran's claim that his 
currently diagnosed CAD is proximately due to, the result of, 
or aggravated by the service-connected nodular sclerosing 
Hodgkin's Lymphoma of the chest disability.  His assertion, 
however, also requires a complex medical assessment and his 
statements, therefore, are not competent alone.  

In support of his claim, he has submitted internet/treatise 
evidence discussing, in pertinent part, radiation treatment 
and cardiovascular disability, including CAD.  The Board has 
carefully considered this evidence.  Medical treatise 
evidence can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, the aforementioned information is 
simply too general to make a causal link more than 
speculative in nature, or to outweigh the specific medical 
evidence in this case which is directly pertinent to the 
Veteran.

In that regard, there are conflicting medical opinions.  The 
Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion is derived.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

The Veteran was examined by VA in September 2005.  The 
examiner indicated that he is a specialist in nuclear 
medicine.  The examiner diagnosed the Veteran as having CAD 
based on pertinent testing.  His risk factors for CAD 
including longstanding smoking, possible family history, and 
high cholesterol levels.  The examiner noted that with regard 
to radiation treatment, the most vulnerable tissues to 
radiation are the lens of the eye, lung radiation 
pneumonitis, kidney disease, liver disease, and 
hypothyroidism.  With regard to the heart, the examiner 
stated that it was possible that there could be obliterative 
endarteritis.  The tolerance doses in terms of cGy for the 5 
percent to 50 percent pathologic findings within 5 years for 
the heart are about 4,000 to 7,000 cGy.  The examiner 
indicated that the Veteran received 4,500 rads.  The examiner 
concluded that since CAD did not develop within 5 years, it 
was less like to have been caused by or developed as a result 
of the Veteran's radiation treatment for Hodgkin's lymphoma.  
The examiner essentially indicated that CAD developed too 
late (in 2004) for the inservice radiation treatment to be an 
etiological factor.  

In contrast, the Veteran submitted two private medical 
statements which support his claim.  

The first statement was received in December 2005 from J. R., 
M.D., PhD, MBA, Assistant Clinical Professor of Medicine, for 
the Department of Cardiology for a medical school.  Dr. J. R. 
indicated that radiation therapy directed at the chest can 
cause changes in the coronary artery morphology.  This 
includes scarring with high grade stenosis, often at the 
ostium or proximal portions of the coronary vascular tree.  
This can be the result of therapeutic radiation for tumor 
burden or oncology-related procedures.  Dr. Rozich did not 
specifically address the Veteran's medical background, but 
instead only provided probative evidence that radiation 
treatment at the chest can result in coronary artery 
abnormalities.  

However, the Veteran also submitted a more specific statement 
from A.J.S., M.D., of a cardiology practice.  This physician 
indicated that the Veteran received treatment in his office 
for CAD.  He noted the pertinent history regarding the 
mediastinal radiation therapy.  Dr. A.J.S. stated that the 
association between prior exposure to mediastinal radiation 
therapy and accelerated coronary artery narrowing was well 
known.  He stated that although it could not be stated with 
certainty that this caused the Veteran's coronary artery 
narrowing, there was no other evidence of systemic 
atherosclerosis in the Veteran's case and the high likelihood 
that the Veteran's prior radiation therapy contributed to his 
coronary narrowing merited consideration.  

In viewing the VA examiner's opinion, the Board notes that 
the information cited regarding the rad exposure was 
incomplete.  The inservice records show that the Veteran did 
in fact accumulate 4,500 rads to the upper mediastinum and 
left heart; however, the inservice medical report also showed 
that the Veteran accumulated 3,000 rads to the right heart 
and radiation of the upper paraaortic and splenic pedical 
regions as well.  This would total the rad accumulation at 
over 7,000, which is outside the cited range of 4,000-7,000.  
This matter was not addressed by the VA examiner.  The 
private opinion of Dr. Shuman indicated that it could not be 
determined with "certainty" that the Veteran's CAD was 
related to prior radiation therapy; however, he indicated 
that it was highly likely.  The Board notes that an inservice 
x-ray revealed some radiotherapy related scarring as well as 
mild residual mediastinal widening, supportive of this 
opinion.  Dr. Shuman did not also cite to other etiological 
factors, but the radiation therapy does not need to be the 
exclusive factor.  

In sum, all of the competent evidence, including the treatise 
evidence, indicates that there is a possible etiological 
connection between radiation therapy and heart disease.  The 
opinions of the VA examiner and private physicians are all 
competent and probative as to that matter, but reached 
different conclusions in the Veteran's case.  Although they 
each did not address all possible, pertinent medical 
findings, the Board finds that these contradictory opinions 
made by medical specialists place the evidence in equipoise.  
Therefore, the evidence in this case is so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for CAD as secondary to service-connected nodular sclerosing 
Hodgkin's Lymphoma of the chest is warranted.


ORDER

The appeal as to the issue of entitlement to a compensable 
rating for tooth #30 is dismissed.

Service connection for CAD as secondary to service-connected 
nodular sclerosing Hodgkin's Lymphoma of the chest is 
granted.  


REMAND

With regard to the issue of entitlement to service connection 
for a cervical spine disability to include as secondary to 
service-connected nodular sclerosing Hodgkin's Lymphoma of 
the chest, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that the Veteran is afforded 
every possible consideration.

The service treatment records reflect that in March 1983, the 
Veteran complained of having neck pain.  Muscle spasms and 
tenderness were noted.  However, subsequent physical 
examinations, including his January 1993 retirement 
examination did not reveal any neck abnormalities.  

The Veteran has submitted a statement from D.L., which stated 
that the Veteran has chronic cervical and thoracic spasms 
with cervical disc degeneration and aggravation of 
cerviothoracic scoliosis that began shortly after 
radiotherapy for Hodgkin's disease in 1985.  The Veteran 
testified that this individual is a VA chiropractor 
associated with the Ocarba VA clinic.  The Board notes that 
rationale and supporting clinical evidence was not submitted 
with this statement.  When reference is made to pertinent 
medical records, especially records in VA's possession, VA is 
on notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The Ocarba VA clinic records should be 
obtained in compliance with VA's duty to assist.  

In addition, pursuant to VA's duty to assist, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, there is a post-service diagnosis of cervical 
spine disability and the Veteran has provided lay evidence 
regarding inservice symptoms as post-service continuity of 
symptoms.  See Davidson.  However, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  As such, the Veteran should be afforded a VA 
examination to make an assessment as to whether his cervical 
spine disability is related to service or to his service-
connected nodular sclerosing Hodgkin's Lymphoma of the chest.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file copies of all clinical records of 
the Veteran's treatment at the Ocarba VA 
clinic.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current 
cervical spine disability.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should review the claims folder prior to 
examination.  The examiner should provide 
an opinion as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current cervical spine disability had its 
clinical onset during service or is 
related to any in-service disease, event, 
or injury, or if arthritis was manifest 
in the initial post-service year.  

The examiner should also provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
cervical spine disability is proximately 
due to, or the result of, the service-
connected nodular sclerosing Hodgkin's 
Lymphoma of the chest.  The examiner 
should also provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current cervical spine 
disability is permanently aggravated by 
the Veteran's service-connected nodular 
sclerosing Hodgkin's Lymphoma of the 
chest.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


